     Case 2:21-cv-01543-RFB-DJA Document 3 Filed 08/23/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RONALD J. ALLISON,                                   Case No. 2:21-cv-01543-RFB-DJA
4                                            Plaintiff                    ORDER
5            v.
6     STEIN HEALTH POLICY, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On August 20, 2021, Plaintiff, an inmate currently located at Southern Nevada

11   Adult Mental Health Services, submitted a civil rights complaint under 42 U.S.C. § 1983.

12   (ECF No. 1-1). Plaintiff has not submitted a complaint in compliance with Local Special

13   Rule 2-1 or an application to proceed in forma pauperis or paid the full $402 filing fee in

14   this matter.

15          Complaint

16          The Court notes that Plaintiff's document at ECF No. 1-1 does not comply with

17   Local Special Rule 2-1 ("LSR 2-1"). Under LSR 2-1, a civil rights complaint filed by a

18   person who is not represented by an attorney must be submitted on the form provided by

19   the court or must be legible and contain substantially all the information called for by the

20   court's form. As such, the Court grants Plaintiff a one-time extension until on or before

21   October 22, 2021 to submit complaint to the Court in compliance with LSR 2-1. The

22   Court will also provide Plaintiff a copy of the Court's § 1983 complaint form with

23   instructions.

24          Application to Proceed in Forma Pauperis

25          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

26   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

27   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

28   inmate must submit all three of the following documents to the Court:
     Case 2:21-cv-01543-RFB-DJA Document 3 Filed 08/23/21 Page 2 of 3



1           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
2           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
3           page 3),
4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
5           official (i.e. page 4 of this Court’s approved form), and
6           (3) a copy of the inmate’s prison or jail trust fund account statement for the
7           previous six-month period.
8           The Court will grant Plaintiff a one-time extension to file a fully complete
9    application to proceed in forma pauperis containing all three of the required documents,
10   or in the alternative, pay the full $402 filing fee for this action on or before October 22,
11   2021. Absent unusual circumstances, the Court will not grant any further extensions of
12   time. If Plaintiff does not file a fully complete application to proceed in forma pauperis
13   with all three required documents or pay the full $402 filing fee on or before October 22,
14   2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new case
15   with the Court when Plaintiff has all three of the documents needed to file a fully complete
16   application to proceed in forma pauperis or pays the full $402 filing fee.
17          A dismissal without prejudice means Plaintiff does not give up the right to refile the
18   case with the Court, under a new case number, when Plaintiff has all three documents
19   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
20   may choose not to file an application to proceed in forma pauperis and instead pay the
21   full filing fee of $402 on or before October 22, 2021 to proceed with this case.
22   II.    CONCLUSION
23          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
24   Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
25   copy of his original document at Docket No. 1-1.
26          IT IS FURTHER ORDERD that Plaintiff will have until on or before October 22,
27   2021 to submit complaint to the Court in compliance with LSR 2-1.
28          IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint in compliance



                                                  -2-
     Case 2:21-cv-01543-RFB-DJA Document 3 Filed 08/23/21 Page 3 of 3



1    with LSR 2-1 on or before October 22, 2021, this case will be subject to dismissal without
2    prejudice for Plaintiff to refile the case with the Court, under a new case number, when
3    Plaintiff is able to file a complaint in compliance with LSR 2-1.
4           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
5    approved form application to proceed in forma pauperis by an inmate, as well as the
6    document entitled information and instructions for filing an in forma pauperis application.
7           IT IS FURTHER ORDERED that on or before October 22, 2021, Plaintiff will either
8    pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
9    administrative fee) or file with the Court:
10          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
11          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
12          signatures on page 3),
13          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
14          official (i.e. page 4 of this Court’s approved form), and
15          (3) a copy of the inmate’s prison or jail trust fund account statement for the
16          previous six-month period.
17          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
18   application to proceed in forma pauperis with all three documents or pay the full $402
19   filing fee for a civil action on or before October 22, 2021, this case will be subject to
20   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
21   number, when Plaintiff has all three documents needed to file a complete application to
22   proceed in forma pauperis or pays the full $402 filing fee.
23          DATED: August 23, 2021
24
                                                   __________________________________
25                                                 UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                    -3-
